Title: To James Madison from Edmund Randolph, 4 June 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Wmsburg. June 4. 1783.
George Hay has, I hope, complied with my directions in transmitting the operations of the assembly. From this place I can forward nothing new, except the folly of a french captain, who refused to enter with the naval officer on his arrival, insisting that some protection or other, which he possessed under his king, was paramount to any internal regulation here. The naval officer went on board of his vessel in company with another Frenchman; and both of them remonstrated with him on the folly of his obstinacy; but neither could prevail. By this means he has exposed himself or rather his ship to Seizure and condemnation must be his lot.
These foolish events irritate much: and will doubtless be handed to you in Philadelphia with some exaggeration, which it may acquire from the narrative of the party, who is likely to sustain loss. But I cannot be mistaken, because I made it a point to represent the case in its just colours to a Mr. La croix in this town. He answered, that he had stated it in the same light to his countryman, but his labours to recover him were ineffectual.
